Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to an application filed April 26, 2018. Claims 1-23 are pending in this application.

Election/Restrictions
Applicant's election with traverse of Group II, consisting of claims 17-23 in the reply filed on September 10, 2020 is acknowledged and has been found persuasive. The restriction requirement has been withdrawn.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “system for” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is not clear which element is tied to the “system” of claim 23 nor is in clear the system of claim 23 is embodied in the device of claim 17 since claim 23 is written as if it should be an independent claim (please see rejection below). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 23 is written as if it is meant to be an independent claim but was written but references an element of claim 17. It is unclear whether Applicant(s) intended on writing claim 23 in dependent or independent form.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayton et al. (US 2016/0191645 A1), in view of Zimberoff et al. (US 2013/0061337 A1).

With respect to claim 1, Hayton discloses a method of allowing secured access for a web browser of a client computer device to local resources ([0002]-[0003]), wherein a web server hosting an application executes said application in response to web page requests received from said web browser ([0005]-[0006]), said method comprising:
-    requesting by said web browser directly to a server agent of said client computer device a usage of a web service of said server agent for accessing said local resources ([0099]-[0105], client agent intercepts function calls invoked for hardware access requests),
- requesting by said server agent directly to said application an authorization for said usage of a web service by said web browser ([0068]-[0070], client agent handles 
-    providing an authorization response from said application directly to said server agent regarding said usage of a web service by said web browser ([0068]-[0070], client agent is authenticated and provided access to an enterprise’s resources), and
-    accessing local resources by said server agent according to said requesting by said web browser ([0006], [0067]-[0068], and [0099], client agent has access to enterprise’s resources);
Hayton does not explicitly teach the application is directed to a shipping application and the server agent is a shipping server agent; however, Zimberoff discloses the application is directed to a shipping application and the server agent is a shipping server agent ([0004], [0068], and [0073], web-based shipping application and active components such as a user agent);
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the teachings of Hayton to include the teachings of Zimberoff’s shipping application to the enterprise resources of Hayton, in order to allow secure applications such as web-based shipping applications access to an enterprise’s resources while still maintaining the security level of the shipping application (Hayton, [0056]).
With respect to claim 2, the combination of Hayton and Zimberoff discloses the method of claim 1, wherein Hayton discloses said authorization response is based on comparing a session ID stored in a memory in said web server with a browser session ID memorized in said client computer device wherein said browser session ID is 
With respect to claim 3, the combination of Hayton and Zimberoff discloses the method of claim 1, wherein Hayton discloses said web browser provides said server agent with an authorization uniform resource locator attached to said application corresponding to an authorization web service of said application for said authorization for said usage of a web service ([0098]); and Zimberoff further discloses the server agent is a shipping server agent and the application is a shipping application ([0004], [0068], and [0073]).
With respect to claim 4, the combination of Hayton and Zimberoff discloses the method of claim 1, wherein Hayton discloses said web browser is configured via said application for targeting a pre-defined port, which said server agent listens to for connections and requests ([0068]); and Zimberoff further discloses the server agent is a shipping server agent and the application is a shipping application ([0004], [0068], and [0073]).
With respect to claim 5, the combination of Hayton and Zimberoff discloses the method of claim 4, wherein Hayton discloses characterized in that said server agent is accessed by said web browser via a dedicated internet protocol address for said server agent ([0109], where it is well known that an agent serves as a proxy between the client 
With respect to claim 6, the combination of Hayton and Zimberoff discloses the method of claim 4, wherein Hayton discloses characterized in that a web service of said server agent is accessed by said web browser by using a uniform resource locator composed of said dedicated internet protocol address and of said pre-defined port and of an identification of said web service ([0068] and [0109]); and Zimberoff further discloses the server agent is a shipping server agent ([0004], [0068], and [0073]).
With respect to claim 7, the combination of Hayton and Zimberoff discloses the method of claim 1, wherein Hayton discloses characterized in that said server agent is accessed by using an internet domain name specifically created for said server agent ([0099]); and Zimberoff further discloses the server agent is a shipping server agent ([0004], [0068], and [0073]).
With respect to claim 8, the combination of Hayton and Zimberoff discloses the method of claim 1, wherein Hayton discloses said server agent runs as an embedded web server independently from said web browser and sends content requests to said application when data from said application is required for completing said requesting by said web browser (Figure 5); and Zimberoff further discloses the server agent is a shipping server agent and the application is a shipping application ([0004], [0068], and [0073]).
With respect to claim 9, the combination of Hayton and Zimberoff discloses the method of claim 1, wherein Zimberoff further discloses said web services of said shipping server agent include direct printing on a local printer controlled by a local 
With respect to claim 10, the combination of Hayton and Zimberoff discloses the method of claim 1, wherein Hayton discloses a path for said accessing files stored in said client computer device is pre-configured within the server agent configuration parameters ([0067], client agent interacts with access gateway to access enterprise resources) and no path is provided in said requesting said usage of a web service of said server agent by said web browser ([0073], where multiple modes of network connections may be used to facilitate access to internal resources); and Zimberoff further discloses the server agent is a shipping server agent ([0004], [0068], and [0073]).
With respect to claim 11, the combination of Hayton and Zimberoff discloses the method of claim 1, wherein Hayton discloses said server agent communicates with said web browser and said web server via hypertext transfer protocol secure protocol channels ([0087]); and Zimberoff further discloses the server agent is a shipping server agent ([0004], [0068], and [0073]).
With respect to claim 12, the combination of Hayton and Zimberoff discloses the method of claim 1, wherein Hayton discloses the installation of said server agent application is performed by a download via the internet from said application onto said client computer device ([0024]); and Zimberoff further discloses the server agent is a shipping server agent and the application is a shipping application ([0004], [0068], and [0073]).
With respect to claim 13, the combination of Hayton and Zimberoff discloses the method of claim 12, wherein Hayton discloses said download includes selecting a listening port, which said server agent uses for listening to said requesting said usage of a web service by said web browser ([0105]), and defining a path for said accessing files stored in said client computer device ([0067]); and Zimberoff further discloses the server agent is a shipping server agent ([0004], [0068], and [0073]).
With respect to claim 14, the combination of Hayton and Zimberoff discloses the method of claim 13, wherein Hayton discloses said web browser is configured via said application for sending requests to said predefined port when said web browser requires using said web services from said server agent ([0028], [0033], and [0105]); and Zimberoff further discloses the server agent is a shipping server agent and the application is a shipping application ([0004], [0068], and [0073]).
With respect to claim 15, the combination of Hayton and Zimberoff discloses the method of claim 14, wherein Hayton discloses characterized in that said session ID is generated by said shipping application and transmitted by said web server to said web browser ([0093]); and Zimberoff further discloses the application is a shipping application ([0004], [0068], and [0073]).
With respect to claim 16, the combination of Hayton and Zimberoff discloses the method of claim 15, wherein Hayton discloses characterized in that said server agent responses to requests from said web server only ([0099]-[0105]); and Zimberoff further discloses the server agent is a shipping server agent ([0004], [0068], and [0073]).
With respect to claims 17-23, the device and system of claims 17-23 do not limit or further define over the method of claims 1, 2, 4, 9, 11, and 16. The limitations of claims 17-23 are essentially similar to the limitations of claims 1, 2, 4, 9, 11, and 16. Therefore, claims 17-23 are rejected for the same reasons as claims 1, 2, 4, 9, 11, and 16. Please see rejection above.


	Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cristiani et al. (US 2017/0168868 A1).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807.  The examiner can normally be reached on Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        January 28, 2021